IN THE SUPREME COURT OF THE STATE OF DELAWARE

  KEVIN C. BRATHWAITE,                   §
                                         §   No. 468, 2017
        Defendant Below-                 §
        Appellant,                       §
                                         §
        v.                               §   Court Below—Superior Court
                                         §   of the State of Delaware
  STATE OF DELAWARE,                     §
                                         §   ID. No. 9510007098 (N)
        Plaintiff Below-                 §
        Appellee.                        §

                           Submitted: April 20, 2018
                            Decided: May 30, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 30th day of May 2018, after careful consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record, we conclude that the

judgment below should be affirmed for the reasons stated in the Superior Court’s

well-reasoned decision dated October 23, 2017. The Superior Court did not err in

concluding that the appellant’s fourth motion for postconviction relief was

procedurally barred and that the appellant failed to overcome the procedural hurdles.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice